STATE BOARD OF MEDICAL EXAMINERS — EXPENSES — EMPLOYEES The State Board of Medical Examiners is not limited in the expenses it may pay an employee by the provisions of 74 Ohio St. 500.1 [74-500.1] through 74 Ohio St. 500.11 [74-500.11] (1961), as amended. It may pay the travel and other necessary expenses of Board employees when such employees are carrying out duties assigned under the provisions of O.S.L. 1970, ch. 145 (59 Ohio St. 512 [59-512] (1970)).  The Attorney General has had under consideration your letter of April 23, 1970, in which you inquire as follows: "Is the State Board of Medical Examiners limited in the expenses it may pay an employee by 74 Ohio St. 1961 500.1 [74-500.1] through 500.11 ?" Title 74 Ohio St. 500.1 [74-500.1] through 74 Ohio St. 500.11 [74-500.11] (1961), as amended, mentioned in your inquiry, provide for traveling expenses for state officers and employees.  O.S.L. 1970, ch. 145, 3, p. 206 (59 Ohio St. 512 [59-512] (1970)), is pertinent to your inquiry and provides in pertinent part as follows: "The State Board of Medical Examiners is authorized to pay the travel and other necessary expenses of Board employees and members in carrying out their duties under this act." In the case of Citizens' State Bank of Vici v. Gettig, 77 Okl. 48,187 P. 217 (1919), the court stated in the body of its opinion: "A statute which is enacted for the primary purpose of dealing with a particular subject, and which prescribes the terms and conditions of that particular subject-matter supersedes a general statute which does not refer to the particular subject-matter, but does contain language which might be broad enough to cover the subject-matter if the special statute was not in existence." Section 3, supra, authorizes the payment of travel and other necessary expenses of State Board of Medical Examiner employees and members of Board when carrying out duties assigned under the new act. It refers specifically to the payment of such expenses by the State Board of Medical Examiners and controls over the general statutes relating to the payment of traveling expenses for state officers and employees. It should be noted that state law requires the submission of receipts, for all expenditures, with any claim based upon an actual expense basis.  It is, therefore, the opinion of the Attorney General that the State Board of Medical Examiners is not limited in the expenses it may pay an employee by the provisions of 74 Ohio St. 500.1 [74-500.1] through 74 Ohio St. 500.11 [74-500.11] (1961), as amended. It may pay the travel and other necessary expenses of Board employees when such employees are carrying out duties assigned under the provisions of O.S.L. 1970, ch. 145 (59 Ohio St. 512 [59-512] (1971). (Gary F. Glasgow)